Lumpkin, P. J.
The question at issue being whether or not the wages of a clerk employed in a railway company’s office were subject to garnishment, and he being, under the evidence, an employee whose services under his contract consisted “mainly of work requiring mental skill or business capacity, and involving the exercise of his intellectual faculties, rather than work the doing of .which properly would depend upon a mere physical power to perform ordinary manual labor,” he should not, under the rule laid down in Oliver v. Macon Hardware Company, 98 Ga. 249, and followed in McPherson v. Stroup, 100 Ga. 228, have been classified as a “laborer.” Accordingly, the jury in the magistrate’s court correctly found that his wages were subject to the garnishment, and the superior court erred in sustaining the certiorari and setting their verdict aside.

Judgment reversed.


AU concurring, except Fish, J., who was disqualified.